Citation Nr: 0808794	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, 
eczematoid dermatitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO decision.  This case was 
remanded by the Board in June 2007 for additional 
development.  

In June 2006, the veteran testified at a hearing at the RO 
and in January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcripts of these hearings are associated with the claims 
file and have been reviewed.  

At the January 2007 hearing, the undersigned Veterans Law 
Judge held the record open for 30 days for the veteran to 
submit additional evidence.  The veteran submitted lay 
statements in support of his claim in January 2007.  The 
veteran orally provided a waiver of the RO's right to initial 
consideration of the new evidence.  See 38 C.F.R. §§ 
19.9(b)(3), 20.1304(c) (2007).  Accordingly, the Board will 
consider the evidence in conjunction with the issue on 
appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show a current 
skin disability, including eczematoid dermatitis.  




CONCLUSION OF LAW

A skin disorder, eczematoid dermatitis was not incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A VCAA letter was sent in September 2007 after the Board's 
decision to reopen the claim in June 2007.  The VCAA notice 
did not provide notice regarding what is necessary to 
substantiate the claim for service connection.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of the requirements for service 
connection for a skin disorder.  In a statement dated in 
April 2004, the veteran stated that because of his service in 
Vietnam, he was exposed to Agent Orange.  He testified that 
while he was aboard a ship in the service, he began to 
experience a rash in his ear.  The veteran also testified 
that he had a rash immediately after service which is the 
same rash he currently experiences.  The veteran testified 
that he was exposed to Agent Orange in service and he 
currently was being treated with Aquaphor which soothed the 
outer layer of skin which Agent Orange destroyed.  The 
veteran also differentiated between the rash he currently 
experienced and the rash he experienced in service in 1964.  
He indicated that the rash he experienced was not related to 
the 1964 rash, but to a rash in March 1967.  The veteran 
distinguished that it was not the rash mentioned in the 
service medical records shortly after he entered service, 
rather it developed shortly before he was discharged from 
service.  The veteran indicated that the he also sought 
treatment immediately after service and his symptoms 
continued to the present day.  

Based on these statements, the Board finds that the veteran 
had actual knowledge of the requirements for service 
connection.  He presented testimony and statements that he 
had a current disability that was related to exposure to 
Agent Orange in service.  As such, the essential fairness of 
the adjudication was not affected.  In short, the record 
establishes that the veteran had actual notice or knowledge 
of each item of information for which the VCAA requires 
notice and the claim was readjudicated after the veteran 
demonstrated that he had received notice of the elements.  
Therefore, the Board finds that the VCAA notice did not 
result in any prejudice to the veteran.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the September 2007 letter provided the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Any error regarding this notice was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Additionally, the duty to notify was not satisfied prior to 
the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Although the VCAA letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in October 
2007 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained the veteran's service 
medical records, DD Form 214 and VA medical records.  In 
addition, the RO held a hearing before a Decision Review 
Officer in June 2006 and before the Board in January 2007.  
The appellant was afforded a VA medical examination in 
September 2007 pursuant to the Board remand.  The Board finds 
that the RO complied with the June 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran claims service connection for a 
skin disorder.  The Board has reviewed all the medical 
evidence of record and finds that the veteran does not have a 
current diagnosis of a skin disorder.  

The veteran did not report a skin disability in the March 
1964 entrance examination.  The clinical evaluation for 
enlistment purposes evaluates the veteran's skin, lymphatics 
as normal.  A service medical record dated in April 1964 
indicates that the veteran was treated for a rash in his 
groin and on his outer thighs.  The March 1967 separation 
examination also indicates that the veteran's skin, 
lymphatics were normal.  

The Board acknowledges that in February 1968, the veteran 
underwent a VA Determatological Examination.  The veteran was 
diagnosed with dermatitis, eczematoid, seborrheic type, 
external ear edges, minimal, residuals and seborrheic 
dermatitis, residuals of, anterior face.  VA outpatient 
treatment records dated in January and February 1979 and in 
November 1984 indicate that the veteran received treatment 
for chronic dermatitis of unknown etiology.  Also, VA 
outpatient treatment records and progress notes dated from 
February 1998 to July 2006 indicate that the veteran received 
treatment for a rash that the veteran alleged was related to 
Agent Orange exposure in Vietnam.  

However, the most recent skin examination does not show a 
skin disorder.  The September 2007 VA Compensation and 
Pension Examination shows that the veteran did not have 
blisters or pustules.  He had dry flaky areas on different 
parts of his body.  The examiner concluded that the veteran 
had completely normal skin.  The examiner found that the 
veteran had a periodic rash by history and possible 
dermatitis given his history of asthma.  However, a link to 
Agent Orange exposure was unlikely.  

The Board has considered the veteran's testimony in the 
January 2007 hearing that he developed a rash, which has 
continued to the present day, while he was on a ship during 
combat in Vietnam.  The veteran indicated that he received a 
topical cream from a corpsman that did not make a service 
medical entry in the record.  The veteran also submitted a 
statement from his former spouse dated in January 2007 which 
indicated that when the veteran was discharged from service 
he exhibited severe and constant skin rashes over most of his 
body.  

Despite these statements, without medical evidence providing 
a diagnosis of a current disability, service connected cannot 
be granted.  The Board has considered the contentions of the 
veteran; however, he has not demonstrated that he has any 
medical expertise to make a diagnosis of a skin disability or 
related it to service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Id.  The Board notes that while the veteran is competent to 
report symptoms, he and his former spouse do not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of a skin disorder.  

As the medical evidence of record lacks a diagnosis of a skin 
disorder, the preponderance of the evidence is against the 
veteran's claim and the benefit-of-the-doubt rule does not 
apply.  Therefore, the veteran's claim for service connection 
for a skin disorder must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for skin disorder, eczematoid dermatitis 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


